DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meade (US 7,144,003 B1) in view of Li (US 9,054,482 B1).
Regarding claim 1, Meade teaches:
A soldering block [device (11); figures 1-3], comprising 
a base [planar base section (13)], comprising a substantially planar top surface [see figure 1]; 
a first fixation element [one of securing means (17)] for holding one or more electrical elements to the planar surface plate; and 
a second fixation element [one of securing means (17)] for holding one or more electrical elements to the planar surface plate.
Meade does not teach:
a plate, comprising a planar surface that is adhered to the top surface of the body or inlaid in a recessed area of the base to create a working surface: 
wherein the plate comprises a different material than the base and comprises metal, ceramic, glass, cork or wood. 
However, Meade teaches space (51) and attachable dam (53) are intended to retain excess solder and the device is made from wood, ceramic, aluminum, pot metal, or thermal plastic; 4:1-9.
Li teaches using non-wetting alumina ceramic plates (18, 19) with jig (13); 5:45-60 and figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Li ceramic plate concept into Meade in order to facilitate the cleanup of the excess solder.  In doing so the plate would be inlaid between the dam and guides (15) and be of a different material than the base.  
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function; such as the holding of electrical elements, with any claimed material to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Meade teaches:
wherein the first and second fixation elements comprise tensioned elements [securing means (17)] that sandwich the one or more electrical elements to the planar top surface plate.
Regarding claim 3, Meade teaches:
wherein the tensioned elements comprise spring clamps [tensioning elements (17) are spring clamps].
Regarding claim 4, Meade does not teach:
wherein the spring clamps comprise a plurality of teeth.
The examiner notes that it is well-known in the art that clamps/jaws may have a plurality of teeth; ex: pliers, vices, and alligator clips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional grooves into the securing means in order to hold more wires or to increase the jaws gripping ability.
Regarding claim 7, this claim is addressed in the rejection of claim 1:
wherein the plate comprises aluminum.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        

/KILEY S STONER/Primary Examiner, Art Unit 1735